            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

NAFIS ALLEN,                       :
    Plaintiff                      :
                                   :            No. 1:21-cv-182
          v.                       :
                                   :            (Judge Rambo)
JOHN WETZEL, et al.,               :
    Defendants                     :

                               ORDER
     AND NOW, on this 3rd day of June 2021, for the reasons set forth in the

Memorandum accompanying this Order, IT IS ORDERED THAT:

     1.   Defendants Wetzel and Ransom’s motion to dismiss (Doc. No. 19) is
          GRANTED;

     2.   Defendants Wellpath and Dominic’s motion to dismiss or, in the
          alternative, for summary judgment (Doc. No. 24), concurred in by
          Defendants Wetzel and Ransom (Doc. No. 29), is GRANTED;

     3.   The Clerk of Court is directed to enter judgment in favor of Defendants
          and against Plaintiff; and

     4.   The Clerk of Court is directed to CLOSE the above-captioned action.

                                          s/ Sylvia H. Rambo
                                          United States District Judge
